DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected as follows:
Claims 1, 4–6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lay et al., US 2015/0260134 (“Lay”). 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Lay. 
Claims 2–3 and 13–20 are rejected under 35 U.S.C. 103 as obvious over Lay in view of South et al., US 2009/0014381 (“South”). 
 Claim 1 describes a filter. The filter comprises a filter body and a filter cap. The filter cap attaches to the filter body. At least one of the filter body or the filter cap comprises a spindle fixedly attached. The spindle has a filter element surrounds at least a portion. The filter body and the filter cap enclose the spindle and the filter element. The filter cap comprises a filter cap inlet port for receiving inlet fluid. The filter body comprises an outlet port for providing output fluid.
It is noted here that the term “fixed attached” is interpreted as a connection that resists separation between the elements so that spindle does not easily separate from the filter cap or filter body during assembly or disassembly. Spec. dated Apr. 15, 2019 (“Spec.”) [0016]. Additionally, it is understood from applicant’s disclosure that methods of fixedly attaching includes welding, ultrasonic welding, fastener connections and press-fit connections. (Italic emphasis added.)
Lay discloses a filter 20. Lay Fig. 1, [0022]. The filter 20 comprises a filter body 46 and a filter cap 82. Id. at Fig. 1, [0022]. The filter body 46 and the filter cap 82 are fixedly attached to a filter carrier 24 (i.e., the “spindle”). It is noted here that the Lay’s spindle 24 are fixed attached to the filter cap 82 and filter body 46 as Lay discloses that the filter cap 82 could be welded to the filter body 46, in which case, Lay’s filter would be a single use filter with the filter cap 82, spindle 24 and filter body 46 remain fixedly attached to each other. Id. at [0026]. The spindle 24 has a filter element 38 surrounding a portion. Id. at Fig. 2, [0024]. The filter body 46 and the Id. at Fig. 2, [0023]. The filter cap 82 comprises a filter cap inlet port 104 for receiving inlet fluid. Id. at Fig. 9, [0026]. The filter body comprises an outlet port 78 for providing outlet fluid. Id. at Fig. 7, [0025]. 

    PNG
    media_image1.png
    513
    1166
    media_image1.png
    Greyscale

Claim 2 describes a filter of claim 1. The filter further comprises a splash cap. The splash cap includes a body portion defining a receptacle for receiving the filter cap inlet port. The splash cap further comprises at least one splash cap inlet port for receiving the filter cap inlet port at a first end of the splash cap. The splash cap is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port.  Claim 3 describes a filter of claim 2. The receptacle is configured to removably interlock with a locking feature on the filter cap inlet port.
Lay does not disclose a splash cap. Lay further does not disclose that the receptacle is configured to removably interlock with a locking feature on the filter cap inlet port.
In the analogous art of filter systems, South discloses a filter head 750 (i.e., the “splash cap). South Fig. 18, [0106]. The splash cap 750 includes a body portion defining a receptacle (i.e., the internal space of filter head 750 is a “receptacle”) for receiving the filter cap inlet port Id. at Fig. 19, [0104]. The splash cap 750 further comprises one splash cap inlet port 752 for receiving the filter cap inlet port 724 at a first end of the splash cap 750. Id. at Fig. 19, [0106]. The splash cap 750 is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port 724. Id. at Fig. 19, [0106]. Additionally, South discloses that the internal space of filter head 750 (i.e., the “receptacle”) is configured to removably interlock with a locking feature (i.e., the external attachment feature 714) on the flow attachment member 720. Id. at Fig. 19, [0102].  South further discloses that the filter head 750 and flow attachment member 720 provide a unique interface between the filtering element and a filter head, which substantially prevent or at least confine leakage to a localized area and away from proximity of edges of the housing. Id. at Fig. 19, [0005].  It would have been obvious to add the filter head 750 and the flow attachment member 720 of South to the filter 20 of Lay for the benefits described above. With this modification, South’s flow attachment member 720 would form integrally with Lay’s filter inlet port 104 the same way as South’s filter cap inlet port 724 form integrally with South’s flow attachment member 720. And the receptacle of South would be removably interlock with a locking feature (i.e., external attachment 714) on the filter cap inlet port 104 of Lay as the inlet port 104 of Lay becomes part of South’s flow attachment member 720. 

    PNG
    media_image2.png
    867
    1279
    media_image2.png
    Greyscale

Claim 4 describes a filter of claim 1. The outlet port is configured to connect to a vehicle component. Claim 5 describes a filter of claim 4, wherein the vehicle component is at least one of a fresh air line or a canister vent solenoid (CVS) of a vehicle.
Lay discloses that the outlet port 78 is arranged to connect with any number of vehicle component, such as a fresh air line or a canister vent solenoid (CVS). Lay Fig. 7, [0025]. 
Claim 6 describes a filter of claim 1. The filter cap inlet port is configured to connect to a vehicle component.
Lay discloses that the inlet port 104 is arranged to connect with any number of vehicle component. Lay Fig. 9, [0028]. 
Claim 7 
While Lay does not explicitly disclose that the inlet port 104 of filter 20 is connected to a fresh air line or a canister vent solenoid (CVS) of a vehicle, Lay discloses that the entire filter 20 is attached onto the fresh air line. Lay [0029]. It would therefore have been obvious that the inlet port 104 of filter 20 is attached onto the fresh air line. 
Claim 8 describes a filter of claim 1. The filter cap, the spindle, and the filter body direct flow of the inlet fluid. First contaminants in the inlet fluid adhere to the filter element. Second contaminants drop into at least one contaminant collection chamber in the filter body. The first contaminant is finer than the second contaminants.
Lay discloses that the filter cap 82, the spindle 24 and the filter body 46 direct flow of the inlet fluid via flow path 110. Lay Fig. 9A, [0029]. First contaminants (i.e., finer dust) in the inlet fluid adheres to the filter assembly 22 (or filter element 38). Id. at Fig. 9A, [0029]. Second contaminant contaminants (i.e., coarser dust) drop into at least one contaminant collection chamber 76 in the filter body 46. Id. at Fig. 9A, [0029]. The first contaminants (i.e., finer dust) is finer than the second contaminants (i.e., coarser dust). Id. 
Claim 13 describes a filter. The filter comprises a filter body and a filter cap. The filter body comprises an output port for providing output fluid. The filter cap comprises a filter cap inlet port for receiving inlet fluid. The filter cap is configured to attach to the filter body. A filter element is enclosed by the filter body and the filter cap and disposed between the filter cap inlet port and the output port for filtering the inlet fluid to provide the output fluid.  A splash cap includes a body portion defining a receptacle for receiving the filter cap inlet port. The splash cap further comprises at least one splash cap inlet port for receiving the inlet fluid at a first end of the splash cap. The splash cap is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port. 

Claim 15 describes a filter of claim 13. The receptacle is configured to removably interlock with a locking feature on the filter cap inlet port.
Lay discloses a filter 20. Lay Fig. 1, [0022]. The filter 20 comprises a filter body 46 and a filter cap 82. Id. at Fig. 1, [0022]. The filter body comprises an output port 78 for providing outlet fluid. Id. at Fig. 7, [0025].  The filter cap 82 comprises a filter cap inlet port 104 for receiving inlet fluid. Id. at Fig. 9, [0026]. The filter cap 82 is configured to attach to the filter body 46. Id. at Fig. 1, [0022]. A filter element 38 is enclosed by the filter body 46 and filter cap 82 and disposed between the filter cap inlet port 104 and output port 78 for filtering the inlet fluid to provide the output fluid. Id. at Fig. 2, [0023]. 

    PNG
    media_image1.png
    513
    1166
    media_image1.png
    Greyscale

Lay does not disclose a splash cap includes a body portion defining a receptacle for receiving the filter cap inlet port. The splash cap further comprises at least one splash cap inlet port for receiving the inlet fluid at a first end of the splash cap. The splash cap is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port. Lay further does not disclose that the receptacle is configured to removably interlock with a locking feature on the filter cap inlet port.
In the analogous art of filter systems, South discloses a filter head 750 (i.e., the “splash cap). South Fig. 18, [0106]. The splash cap 750 includes a body portion defining a receptacle (i.e., the internal space of filter head 750 is a “receptacle”) for receiving the filter cap inlet port 724. Id. at Fig. 19, [0104]. The splash cap 750 further comprises one splash cap inlet port 752 for receiving the inlet fluid at a first end of the splash cap 750. Id. at Fig. 19, [0106]. The splash cap 750 is configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port 724. Id. at Fig. 19, [0106]. Additionally, South discloses that the internal space of filter head 750 (i.e., the “receptacle”) is configured to removably interlock with a locking feature (i.e., the external attachment feature 714) on the flow attachment member 720. Id. at Fig. 19, [0102].  South further discloses that the filter head 750 and flow attachment member 720 provide a unique interface between the filtering element and a filter head, which substantially prevent or at least confine leakage to a localized area and away from proximity of edges of the housing. Id. at Fig. 19, [0005].  It would have been obvious to add the filter head 750 and the flow attachment member 720 of South to the filter 20 of Lay for the benefits described above. With this modification, South’s flow attachment member 720 would form integrally with Lay’s filter inlet port 104 the same way as South’s filter cap inlet port 724 form integrally with South’s flow attachment member 720. And the receptacle of South would be removably interlock with a locking feature (i.e., external attachment 714) on the filter cap inlet port 104 of Lay as the inlet port 104 of Lay becomes part of South’s flow attachment member 720. 

    PNG
    media_image2.png
    867
    1279
    media_image2.png
    Greyscale

 Claim 14 describes a filter of claim 13. The filter element is disposed on a spindle fixedly attached to one of the filter body or the filter cap.
It is noted here that the term “fixed attached” is interpreted as a connection that resists separation between the elements so that spindle does not easily separate from the filter cap or filter body during assembly or disassembly. Spec. dated Apr. 15, 2019 (“Spec.”) [0016]. Additionally, it is understood from applicant’s disclosure that methods of fixedly attaching includes welding, ultrasonic welding, fastener connections and press-fit connections. (Italic emphasis added.)
Lay discloses that the filter element 38 is disposed on a filter carrier 24 (i.e., a “spindle”) fixedly attached to the filter cap 82. Lay Fig. 2, [0023]. It is noted here that the Lay’s spindle 24 are fixed attached to the filter cap 82 and filter body 46 as Lay discloses that the filter cap 82 could be welded to the filter body 46, in which case, Lay’s filter would be a single use filter with Id. at [0026].
Claim 16 describes a filter of claim 13. The output port is configured to connect to a vehicle component. Claim 17 describes a filter of claim 16. The vehicle component is at least one of a fresh air line or a canister vent solenoid (CVS) of a vehicle.
Lay discloses that the outlet port 78 is arranged to connect with any number of vehicle components, such as a fresh air line or a canister vent solenoid (CVS). Lay Fig. 7, [0025]. 
Claim 18 describes a filter of claim 13. The filter cap inlet port is configured to connect to a vehicle component. Claim 19 describes a filter of claim 18. The vehicle component is at least one of a fresh air line or a canister vent solenoid (CVS) of a vehicle.
Lay discloses that the inlet port 104 is arranged to connect with any number of vehicle component. Lay Fig. 9, [0028]. 
While Lay does not explicitly disclose that the inlet port 104 of filter 20 is connected to a fresh air line or a canister vent solenoid (CVS) of a vehicle, Lay discloses that the entire filter 20 is attached onto the fresh air line. Lay [0029]. It would therefore have been obvious that the inlet port 104 of filter 20 is attached onto the fresh air line. 
Claim 20 describes a filter of claim 13. The filter cap, the spindle, and the filter body direct flow of the inlet fluid. First contaminants in the inlet fluid adhere to the filter element. Second contaminants drop into at least one contaminant collection chamber in the filter body. The first contaminant is finer than the second contaminants.
Lay discloses that the filter cap 82, the spindle 24 and the filter body 46 direct flow of the inlet fluid via flow path 110. Lay Fig. 9A, [0029]. First contaminants (i.e., finer dust) in the inlet fluid adheres to the filter assembly 22 (or filter element 38). Id. at Fig. 9A, [0029]. Second Id. at Fig. 9A, [0029]. The first contaminants (i.e., finer dust) is finer than the second contaminants (i.e., coarser dust). Id. 
Response to Arguments
Claim Objections
The examiner withdraws claim objections as the applicant has amended the claims to overcome the objections. 
Claim Rejections - 35 USC § 112(b)
The examiner withdraws 35 USC § 112(b) claim rejections as the applicant has amended claims to overcome the rejections.  
Claim Rejections - 35 USC §§ 102 and 103
The applicant argues that Lay does not teach or suggest the limitation of  a spindle being “fixedly attached thereto,” because nothing in Lay is understood to teach or suggest that the filter carier is “fixed attached” to the center tunnel 64 or the inner surface 102 of the top component 86. Applicant Rem. dated Sep. 16, 2021 (“Applicant Rem.”) p. 8. Based on this, the applicant request reconsideration and withdrawal of the 35 USC §§ 102 and 103 rejections.  Id. 
The examiner does not find the argument convincing. As stated above, the term “fixed attached” is interpreted as a connection that resists separation between the elements so that spindle does not easily separate from the filter cap or filter body during assembly or disassembly. Spec. dated Apr. 15, 2019 (“Spec.”) [0016]. additionally, it is understood from applicant’s disclosure that methods of fixedly attaching includes welding, ultrasonic welding, fastener connections and press-fit connections. (Italic emphasis added.) In view of applicant’s disclosure, it is understood that Lay’s spindle 24 are fixed attached to the filter cap 82 and filter body 46 as Id. at [0026].
The applicant also argues that Lay in view of South does not teach or suggest that the limitation “the splash cap being configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port.” Id. at p. 9.  
The examiner respectfully disagree. As stated in the Office Action, the receptacle of South’s splash cap 750 is defined to be the internal space of filter head 750. Office Action dated May 25, 2021 (“Office Action”) para. 42.  Additionally, as stated in the Office Action and reproduced below, the first end of the splash cap is located at the right side of the splash cap 750 and the second end of the splash cap is located at the inner surface of the splash cap 750 (i.e., see annotation). Id. It is noted here that the splash cap 750 could have multiple ends (i.e., top end, bottom end, inner end, outer end, left end, right end, etc.) Therefore, the limitation of “the splash cap being configured to direct the inlet fluid toward a second end of the splash cap and through the receptacle into the filter cap inlet port” is met as the inlet fluid enters a first end of splash cap 750 and flow towards a second end of the splash cap 750 and through the receptacle into the filter cap inlet port 724. 


    PNG
    media_image3.png
    649
    957
    media_image3.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776